Title: [Diary entry: 17 December 1788]
From: Washington, George
To: 

Wednesday 17th. Thermometer at 31 in the Morning—32 at Noon and 28 at Night. Wind fresh from No. Wt. all the latter part of the Night with a little Snow and great appearances of its continuing in the Morning early—but about 9 oclock (before the grd. got covered) it ceased and before Eleven O’clock was quite clear but cold the Wind continuing fresh from the same point. Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole. At the two first—6 Plows were going. The other hands were, some about the Potatoes & others about the Carrots in Frenchs Corn field No. 4 those out of the Ferry field being topped & sent to the M. House quantity 21 bushels from 12 rows. At Dogue Run—The Plows 4, were at Muddy hole. All the other hands with some from Muddy hole were about the corn. At Muddy hole 7 Plows were at work. The other hands at home were threshing & cleaning Oats.